                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA


JESSE WASHINGTON,                                 No. 2:14-cv-0628 TLN DB P

                Plaintiff,

        v.

ANDREW GUSTAFSON, et al.,
                                                  ORDER & WRIT OF HABEAS CORPUS
                Defendants.                       AD TESTIFICANDUM
                                         /

Jesse Washington, CDCR # D-23593, a necessary and material witness in a settlement
conference in this case on June 6, 2019, is confined in California Men’s Colony (CMC), in the
custody of the Warden. In order to secure this inmate's attendance it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Kendall J. Newman, to appear by video conference from his place of
confinement, to the U. S. District Court, Courtroom #25, 501 I Street, Sacramento, California
95814, on Thursday, June 6, 2019 at 1:30 p.m.

                               ACCORDINGLY, IT IS ORDERED that:

    1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
       commanding the Warden to produce the inmate named above to participate in a
       settlement conference, by video conference, at the time and place above, until completion
       of the settlement conference or as ordered by the court.

    2. The custodian is ordered to notify the court of any change in custody of this inmate and is
       ordered to provide the new custodian with a copy of this writ.

    3. Counsel for defendant, the assigned Deputy Attorney General, shall confirm with the
       prison no less than two days prior to the settlement conference that the prison’s video
       conference equipment will connect to the court’s system. Any difficulties shall
       immediately be reported to Alexandra Waldrop, Courtroom Deputy, at (916) 930-4187.

                     WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CMC, P.O. Box 8101, San Luis Obispo, California 93409:

WE COMMAND you to produce the inmate named above to testify before Judge Newman at
the time and place above, by video conference, until completion of the settlement conference or
as ordered by the court.
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

DATED: April 15, 2019
                                              /s/ DEBORAH BARNES
                                              UNITED STATES MAGISTRATE JUDGE
DLB:13
DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/wash0628.841(2)
